[Cite as State v. Stephenson, 2014-Ohio-1365.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :        OPINION

                 Plaintiff-Appellee,             :
                                                          CASE NO. 2013-P-0044
        - vs -                                   :

PATRICIA J. STEPHENSON,                          :

                 Defendant-Appellant.            :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2012 CR
0752.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Kristina Drnjevich, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Patricia J. Smith, 9442 State Route 43, Streetsboro, OH           44241 (For Defendant-
Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     This appeal is from the Portage County Court of Common Pleas.

 Appellant Patricia J. Stephenson was convicted of kidnapping, a first degree felony, in

 violation of R.C. 2905.01(A)(3) with a firearm specification in violation of R.C. 2929.14

 and R.C. 2941.145.            At issue is whether appellant’s conviction was against the

 manifest weight of the evidence. For the following reasons, we affirm.

        {¶2}     On October 27, 2012 Grace Warren held a party at her apartment. A DJ

 brought speakers to the party; however, after the party ended, one speaker was left at
 Warren’s apartment. On October 29, 2012, Antonio Stephenson and appellant came to

 Grace Warren’s apartment to retrieve the speaker. After this point, appellant’s and the

 state’s version of events diverge.

        {¶3}    According to the state, once Antonio and appellant were inside the

 apartment, Antonio asked Warren where her boyfriend Jawn Holmes was located.

 Warren then called Holmes, who lived on a floor below her apartment, to come up to

 her apartment. When Holmes arrived, he walked toward Antonio and said, “What’s

 up?” At this point, appellant pulled out a gun, pointed it at Holmes’ head and told

 Holmes, “You’re not going to mess with my cousin.”1

        {¶4}    In response Holmes indicated that he was going to leave, put his hands

 above his head and walked to the door; however, appellant blocked his access to the

 door with her body. Holmes reached for the gun and a fight ensued. At some point

 during the struggle, appellant fired a shot that went into the ceiling of Warren’s

 apartment. Holmes, however, pretended that he got shot, and appellant and Antonio

 subsequently fled. When the police arrived at the apartment, they discovered a .22

 caliber casing near the door.

        {¶5}    At trial, appellant presented a different story. On cross-examination of the

 state’s witnesses, appellant attempted to illustrate that Holmes had pressured Warren

 to help him violently confront Antonio when Antonio came to the apartment. Appellant

 sought to show that Holmes’ motive for staging the attack originated from his

 discontent that Antonio slept with Warren on the night of the party. Consequently,




1. There is some confusion about whether Antonio was appellant’s cousin or brother. Aside from this
instance, we will refer to Antonio as appellant’s brother as that is how he was portrayed the majority of the
time.


                                                     2
appellant maintained that she was an innocent bystander that, through bad luck,

became a victim in Holmes’ and Warren’s setup.

      {¶6}   Appellant also attacked the credibility of the prosecution’s witnesses.

Specifically, appellant attacked Warren’s credibility because she lied to the police

during the investigation. When the police requested Warren’s cell phone as evidence,

Warren told the police that she had not deleted any text messages from her phone.

However, later it was discovered that she had sent some text messages to a friend

shortly after the incident that were not in the police’s log of her text messages.

According to Warren, she had forgotten about deleting the text messages.

      {¶7}   Appellant challenged Holmes’ credibility because he lied about possessing

a gun. Specifically, after appellant and Antonio fled the apartment, Holmes went back

to his apartment and grabbed a firearm to go after the Stephensons. However, when

he was questioned by the police, Holmes initially lied about possessing a gun. Holmes

stated that he lied because gun possession would be grounds to be fired from his job.

      {¶8}   Finally, appellant also questioned why the police officers did not perform a

gunpowder residue test to determine who fired the gun.

      {¶9}   As her sole assignment of error, appellant alleges that:

      {¶10} “The verdict was against the manifest weight of the evidence where the

victim and witness were dishonest throughout the testimony and no other evidence

could support their inconsistent and unbelievable version of events.”

      {¶11} Within this assignment of error, appellant claims that Warren’s and

Holmes’ entire testimony was incredible because each had lied to the police.

Specifically, appellant claims that Warren lied about deleting text messages from her

phone near the time of the incident and that Holmes lied about possessing a gun on


                                           3
the night in question. Appellant also claims that because the gun she allegedly used

was never found, reasonable doubt exists as to whether she was responsible for the

bullet hole in Warren’s ceiling. Instead, appellant claims that the jury should have

believed that (1) Warren and Holmes were planning on seeking revenge on appellant’s

brother because Holmes was upset that Antonio allegedly slept with Warren and (2)

appellant happened to be an innocent bystander in the set up.

      {¶12} As this court stated in State v. Schlee, 11th Dist. Lake No. 93-L-082, 1994

Ohio App. LEXIS 5862, *13-15 (Dec. 23, 1994):

      {¶13} “‘Sufficiency' challenges whether the prosecution has presented evidence

on each element of the offense to allow the matter to go to the jury, while ‘manifest

weight’ contests the believability of the evidence presented.

      {¶14} “‘[M]anifest weight’ requires a review of the weight of the evidence

presented, not whether the state has offered sufficient evidence on each element of the

offense.

      {¶15} “In determining whether the verdict was against the manifest weight of the

evidence, ‘***the court reviewing the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. (Citations omitted.) (Emphasis added.)’” Davis, 49 Ohio App.3d at 113.

      {¶16} Under R.C. 2905.01, kidnapping is defined as follows:

      {¶17} “(A) No person, by force, threat, or deception, or, in the case of a victim

under the age of thirteen or mentally incompetent, by any means, shall remove another

from the place where the other person is found or restrain the liberty of the other


                                           4
person, for any of the following purposes: * * * (3) To terrorize, or to inflict serious

physical harm on the victim or another.”

      {¶18} Under R.C. 2929.14(B)(1)(a)(ii), to prove the firearm specification, the

prosecution needs to show that “the offender with having a firearm on or about the

offender's person or under the offender's control while committing the offense and

displaying the firearm, brandishing the firearm, indicating that the offender possessed

the firearm, or using it to facilitate the offense.”

      {¶19} Upon reviewing the evidence, the verdict is not against the manifest

weight.   None of the inconsistencies in the prosecution’s key witnesses went to

elements of the crime, nor do these inconsistencies demonstrate the witnesses are too

incredible to be believed on any matter.           Furthermore, there is evidence from a

jailhouse informant, Warren, and Holmes, as well as a .22 caliber casing found near

the doorway in Warren’s apartment indicating that Stephenson fired a shot from a .22

caliber gun into the ceiling of Warren’s apartment. The jury did not lose its way

resolving the witnesses’ credibility the way it did.

      {¶20} The sole assignment of error is without merit.          The judgment of the

Portage County Court of Common Pleas is therefore affirmed.



TIMOTHY P. CANNON, P.J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                               5